DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication from applicant received on September 27, 2022. 
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2022 has been entered. Claims 1-19 are pending in the current application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 10 and 19 teach migrating data at a “first rate” and “second rate”. Migrating data at a “first rate” and “second rate” is considered new matter by examiner, as the original specification does not explicitly teach data migration at a “first rate” and “second rate”. As understood by examiner, data migration at the claimed “first rate” corresponds to the prompt migration described in applicant’s specification, and data migration at the claimed “second rate” corresponds to the gradual migration described in applicant’s specification. However, as claimed, the “first rate” and “second rate” are broader than the teachings contemplated in the originally filed specification, and therefore would include teachings that are not contemplated/disclosed in the originally filed specification. Thus, recitation of a “first rate” and “second rate” as claimed is considered new matter.
All dependent claims are rejected as having the same deficiencies as the claims they depend from.



Response to Arguments
Applicant's arguments filed September 27, 2022 have been fully considered but they are not persuasive. On page 9 of Applicant's Arguments, Applicant submitted that a person having ordinary skill in the art would appreciate that the originally-filed specification provides support for the terms "first rate" and "second rate", where the first rate is faster than the second rate, for example, based at least on the terminology "promptly" and" gradually." Examiner respectfully disagrees, and maintains the new matter rejection submitted in the Final Rejection mailed on June 27, 2022. As understood by examiner, data migration at the claimed "first rate" corresponds to the prompt migration described in applicant's specification, and data migration at the claimed "second rate" corresponds to the gradual migration described in applicant's specification. However, as claimed, the "first rate" and "second rate" are broader than the teachings contemplated in the originally filed specification, and therefore would include teachings that are not contemplated/disclosed in the originally filed specification. That is, under broadest reasonable interpretation, a "first rate" and " second rate" would encompass more than the terms "promptly" and "gradually". Since recitation of a "first rate" and "second rate" provides more teachings than the supported "prompt" and "gradual" terms, recitation of a "first rate" and "second rate" as claimed is considered new matter. 
While applicant notes that MPEP 2163.02 states “that there is no in haec verba requirement for amended claim terms in order for the disclosure to satisfy the written description requirement”, the next sentence of MPEP 2163.02 states “[if] a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. This conclusion will result in the rejection of the claims affected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.112, first paragraph - description requirement, or denial of the benefit of the filing date of a previously filed application, as appropriate.”  As the claims have been amended to include at least terminology not present in the application as filed, the conclusion is that the claims should be rejected under 35 USC 112(a).
Furthermore, the term “promptly”, as used in the original specification, is not equivalent to a “rate” as currently claimed.  The claimed “first rate” cannot be said to be supported by the original disclosure of “promptly” as performing an action “promptly” is not the same as performing the action “at a first rate”.
It is noted that applicant may overcome this rejection if the claims were amended to use the terms found in the specification (e.g. for claim 1, replace “storage system at a first rate or at a second rate, wherein the first rate is faster than the second rate” with –storage system to occur promptly or gradually--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L WESTBROOK whose telephone number is (571)270-5028.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L WESTBROOK/Examiner, Art Unit 2139

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139